Proceeding *793pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner became involved in a fight with another inmate and was subsequently found guilty of assault and violating a direct order. He argues that, because he was acting in self-defense, the administrative determination is not supported by substantial evidence. We disagree. The correction officer who authored the misbehavior report and witnessed the incident testified that petitioner and the other inmate were equally engaged in the fighting and that petitioner ignored three direct orders to stop fighting. Petitioner himself admitted that he was involved in the fight and did not stop when ordered. This testimony, combined with the misbehavior report, provide substantial evidence supporting respondent’s determination.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.